                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       FRANCINE HUERTA,                                 Case No.18-cv-00563-SVK
                                                        Plaintiff.
                                   8
                                                                                            ORDER DENYING IN PART
                                                 v.                                         PLAINTIFF’S APPLICATION TO
                                   9
                                                                                            PROCEED IN FORMA PAUPERIS ON
                                  10       NANCY A. BERRYHILL,                              APPEAL
                                                        Defendant.                          Re: Dkt. No. 31, 35
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff has filed an application to proceed in forma pauperis on appeal. ECF 31 (“IFP

                                  14   Application”).1 Pursuant to 28 U.S.C. § 1915(a)(1), a district court may authorize the

                                  15   commencement of a civil action in forma pauperis if it is satisfied that the would-be plaintiff

                                  16   cannot pay the filing fees necessary to pursue the action. Federal Rule of Appellate Procedure 24

                                  17   provides that a party may make a motion to appeal in forma pauperis. Fed. R. App. P. 24(a)(1). If

                                  18   the Court grants the motion, the party may proceed on appeal without prepaying or giving security

                                  19   for fees and costs. Id. at 24(a)(2). The Court previously denied Plaintiff’s application to proceed

                                  20   in forma pauperis before the district court and ordered Plaintiff to pay a reduced filing fee of $100.

                                  21   ECF 6; ECF 11.

                                  22          When ruling on an in forma pauperis application, three general principles apply. First,

                                  23   proceeding in forma pauperis in a civil case is a privilege or favor granted by the government.

                                  24   Rowland v. Cal. Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 198 (1993).

                                  25   Second, the statute reads that the Court “may authorize the commencement” of an action.

                                  26   28 U.S.C. § 1915(a)(1). Thus, the grant, denial or other decision concerning an in forma pauperis

                                  27

                                  28
                                       1
                                        Plaintiff filed a second application to proceed in forma pauperis on appeal. ECF 35. Plaintiff’s
                                       second application is duplicative of her first, and therefore denied as moot.
                                   1   application requires the court to exercise discretion. Denton v. Hernandez, 504 U.S. 25, 31

                                   2   (1992). Third, the ability to pay does not require that plaintiffs contribute their “last dollar” or

                                   3   “make themselves and their dependents wholly destitute.” Adkins v. E.I. DuPont de Nemours &

                                   4   Co., 335 U.S. 331, 339 (1948).

                                   5          In order for a court to authorize the commencement of an action without the prepayment of

                                   6   the filing fee, a person must submit an affidavit that includes a statement of all the person

                                   7   possesses. 28 U.S.C. § 1915(a)(1). An affidavit to proceed in forma pauperis is sufficient if it

                                   8   indicates “that one cannot because of his poverty pay or give security for the costs and still be able

                                   9   to provide himself and dependents’ with the necessities of life.” Adkins, 335 U.S. at 339.

                                  10   “Although pauper status does not require absolute destitution, the question is whether the court

                                  11   costs can be paid without undue hardship.” Foster v. Cuyahoga Dep’t of Health & Human Servs.,

                                  12   21 F. App. 239, 240 (6th Cir. 2001) (citing Sears, Roebuck & Co. v. Charles W. Sears Real Estate,
Northern District of California
 United States District Court




                                  13   Inc., 865 F.2d 22, 23 (2d Cir. 1988)).

                                  14          This Court’s filing fee for a notice of appeal is $505. Although Plaintiff indicates she is

                                  15   not currently employed and has no income, her spouse’s gross wages are $38,000 (net wages are

                                  16   $30,000). ECF 31 at ¶¶ 1–3.2 The 2019 U.S. Federal Poverty Guidelines for a family of three

                                  17   (Plaintiff lists one dependent child on her IFP Application) is $21,330. See Office of the Assistant

                                  18   Secretary for Planning and Evaluation, Poverty Guidelines, https://aspe.hhs.gov/poverty-

                                  19   guidelines (last visited Mar. 11, 2019). Annual net wages of $30,000 amount to $2,500 per

                                  20   month. Plaintiff’s listed monthly expenses for rent, food, utilities and clothing total $2,200, and

                                  21   she lists an additional $100 in debts. ECF 31 at ¶ 8. This monthly net income minus necessary

                                  22   expenses and debt payments leaves a balance of approximately $200 per month. Plaintiff also has

                                  23   $800 in her bank account. Id. ¶ 7.

                                  24          Therefore, the listed family income appears sufficient to require payment of at least a

                                  25   portion of the court filing fee without depriving Plaintiff of the ability to pay for necessities. See

                                  26   Olivares v. Marshall, 59 F.3d 109, 111 (9th Cir. 1995) (recognizing a district court’s power to

                                  27
                                       2
                                        The Court assumes for purposes of the IFP Application that the wages listed are annual, and not
                                  28
                                       monthly as indicated in the IFP Application.
                                                                                     2
                                   1   require partial payment of fees under 28 U.S.C. § 1915 (citing Alexander v. Carson Adult High

                                   2   School, 9 F.3d 1448 (9th Cir. 1993)). The Court previously granted Plaintiff the opportunity to

                                   3   file a declaration to rebut this conclusion by informing the Court that she does not have access to

                                   4   her husband’s income and/or her husband has additional debts that are not apparent from the IFP

                                   5   Application, which reduce the amount of disposable income that is available to Plaintiff. Plaintiff

                                   6   chose not to file such a declaration and instead paid the partial filing fee ordered by the Court.

                                   7          Accordingly, Plaintiff’s application to proceed in forma pauperis on appeal is DENIED IN

                                   8   PART. Plaintiff is hereby ORDERED to pay a $100 to the District Court as the fee for filing a

                                   9   notice of appeal. The Court waives the remaining balance as well as any other additional fees and

                                  10   costs on appeal. The clerk shall serve notice of this order forthwith to the Ninth Circuit Court of

                                  11   Appeals. See Fed. R. App. P. 24(a)(4).

                                  12          SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: March 11, 2019

                                  15                                                    ______________________________________
                                                                                        SUSAN VAN KEULEN
                                  16                                                    United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
